Citation Nr: 0908299	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
February 1988 and from July 1988 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The record reflects that the Veteran is currently service 
connected for a left knee disability (status post left knee 
surgery with pain and stiffness), rated as 30 percent 
disabling, a left ankle and foot disability (left ankle/foot 
injury), rated as 30 percent disabling, and arthritis of the 
left knee, rated as 10 percent disabling.  His combined 
disability rating is 60 percent.  

The Veteran was afforded a general medical examination in 
July 2003 in which the examiner determined that the Veteran's 
service-connected disabilities "should not prevent him from 
obtaining gainful employment." Significantly, however, the 
examiner did not provide a rationale for that opinion.

The Veteran subsequently underwent a VA joints examination in 
April 2007 in which a different examiner noted that the 
Veteran had been unemployed since 1998 and was unable to work 
due to his service-connected disabilities.  However, that 
determination was not accompanied by a review of the claims 
folder.  Nor was it supported by a rationale.

The Board acknowledges that the Veteran has already been 
afforded a VA general examination that addressed the issue on 
appeal.  As noted above, however, that general examination 
was followed by a VA joints examination in which the examiner 
reached a different conclusion regarding the impact of the 
Veteran's service-connected disabilities on his employment 
status.  Moreover, neither examiner provided a rationale in 
support of the opinion, nor did the April 2007 VA examiner 
review the Veteran's claims folder.  Therefore the Board 
finds that an additional VA examination and opinion 
addressing the issue of whether or not the Veteran is unable 
to obtain or maintain gainful employment due to his service-
connected disabilities alone is necessary in order to fairly 
decide the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner 
should evaluate and discuss the effect 
of all of the Veteran's service-
connected disabilities, both singly and 
jointly, on the Veteran's 
employability.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's 
service-connected disabilities (status 
post left knee surgery with pain and 
stiffness, left ankle/foot injury, and 
left knee arthritis), without 
consideration of any non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims 
folder and should note that review in 
the examination report.  All findings 
and conclusions should be supported by 
a rationale, and the examiner should 
reconcile the opinion with all other 
clinical evidence of record, including 
the July 2003 VA general examination 
report and opinion, indicating that the 
Veteran's service-connected 
disabilities should not prevent him 
from working, and the April 2007 VA 
joints examination report and opinion 
reflecting that the Veteran is unable 
to work due to those disabilities.  The 
examiner should provide a rationale for 
the opinion.

2.  Then, readjudicate the claim for 
entitlement to a TDIU rating, including 
whether referral of the TDIU claim to 
the appropriate department officials 
under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is 
warranted.  If any decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

